 Case 1:18-cr-00457-AJT Document 101 Filed 04/09/19 Page 1 of 13 PageID# 720



                         UNITED STATES DISTRICT COURT FOR THE
                                EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

UNITED STATES OF AMERICA


                  V.



BIJAN RAFIEKIAN                                      Case Number 1:18-cr-457-AJT-l& 2

                  and


KAMIL EKIM ALPTEKIN,

                  Defendants.



                                             ORDER

        On December 12,2018, an indictment was retumed against Defendant Bijan Rafiekian

C'Rafiekian")[Doc. No. I]. On March 5, 2019, pursuant to Fed. R. Crim Pro. 17(c)(2), Rafiekian
served on non-parties Covington & Burling LLP ("Covington") and Kristen Verderame

(•'Verderame") a subpoena duces tecum for, inter alia, these lawyers' files pertaining to their
representation ofthe Flynn Intel Group, Inc.("FIG")in connection with a March 7, 2017 filing
on behalf of FIG under the Foreign Agents Registration Act, 22 U.S.C. § 611, seq.,("FARA").
On March 29, 2019, the Court held a hearing on Covington and Verderame's motions to quash
Rafiekian's subpoenas duces tecum [Doc. Nos. 75 and 80](collectively, the "Motions"),
following which the Court ordered Covington and Verderame to produce all fact work product
related to and predating the March 7, 2017 filing ofthe FARA disclosure statement and took

under advisement the remaining documents at issue [Doc. No. 93]. For the reasons stated herein,
the Court DENIES the motions to quash in their entirety and orders that all documents within the

scope of the subpoenas duces tecum be produced pursuant to a protective order to be agreed upon
by the parties.
Case 1:18-cr-00457-AJT Document 101 Filed 04/09/19 Page 2 of 13 PageID# 721
Case 1:18-cr-00457-AJT Document 101 Filed 04/09/19 Page 3 of 13 PageID# 722
Case 1:18-cr-00457-AJT Document 101 Filed 04/09/19 Page 4 of 13 PageID# 723
Case 1:18-cr-00457-AJT Document 101 Filed 04/09/19 Page 5 of 13 PageID# 724
Case 1:18-cr-00457-AJT Document 101 Filed 04/09/19 Page 6 of 13 PageID# 725
Case 1:18-cr-00457-AJT Document 101 Filed 04/09/19 Page 7 of 13 PageID# 726
Case 1:18-cr-00457-AJT Document 101 Filed 04/09/19 Page 8 of 13 PageID# 727
Case 1:18-cr-00457-AJT Document 101 Filed 04/09/19 Page 9 of 13 PageID# 728
Case 1:18-cr-00457-AJT Document 101 Filed 04/09/19 Page 10 of 13 PageID# 729
Case 1:18-cr-00457-AJT Document 101 Filed 04/09/19 Page 11 of 13 PageID# 730
Case 1:18-cr-00457-AJT Document 101 Filed 04/09/19 Page 12 of 13 PageID# 731
Case 1:18-cr-00457-AJT Document 101 Filed 04/09/19 Page 13 of 13 PageID# 732
